Citation Nr: 0918130	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to 
March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his substantive appeal, the Veteran requested a hearing 
before the Board in Washington, D.C.  A hearing was 
scheduled; but in an April 2009 statement, the Veteran 
changed his mind, requesting that his hearing instead be 
scheduled at the RO in St. Petersburg, Florida.  Therefore, a 
Travel Board/videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel 
Board/videoconference hearing at the St. 
Petersburg, Florida RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




